DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sando et al. (U.S. Pat. No. 5064690).

	Regarding claims 1-4 and 7-10, Sando teaches a coating process comprising: adding a solvent and a stearic acid hydrolysis catalyst into a reactor with stirring (Example 7); adding alumina particles to be coated to the reactor (Example 7); and lastly adding zirconium propoxide to the reactor (Example 7) and then coating the alumina particles with a zirconia coating layer through hydrolysis and dehydration while stirring (Example 7). Sando teaches all the critical limitations of claims 1-4 and 7-10; therefore, Sando anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sando.

	Regarding claims 5 and 11-15, Sando teaches a process as claimed in claims 1-4, 7 and 8, wherein the metal alkoxide is zinc propoxide (see above). Additionally, Sando teaches that the metal alkoxide used for coating can be silicon ethoxide (Example 1), which is another name for tetraethyl orthosilicate. Sando fails to teach an example using silicon ethoxide where the components are added in the order as claimed. However, Sando makes clear that the reaction components can be added in that order for other metal alkoxides (see above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one order of mixing the ingredients for another with a reasonable expectation of success (particularly as Sando teaches an essentially identical example with the only difference being the metal alkoxide used) and the predictable result of providing a silica coated substrate.

3.	Claim(s) 6 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PGPUB No. 2006/0121258) in view of Sando.

	Regarding claims 6 and 16-20, Kim teaches a process for producing a capacitor (an electronic component, see abstract) comprising: carrying out a sol-gel coating process (abstract) using a metal alkoxide precursor, titanium isopropoxide, a solvent and acetic acid as a catalyst (Figure 3) for formation of a ceramic dielectric layer on a body (0058); curing the coated layer (sintering, 0058); and forming outer electrodes on the body (0058). Kim fails to teach preparing the sol-gel layers by the coating process of claims 1-4, 7 or 8.
	However, Sando teaches a coating process for forming a ceramic layer using a similar process comprising a catalyst, a metal alkoxide precursor and solvent. Sando teaches that the application process can comprise: adding a solvent and a stearic acid hydrolysis catalyst into a reactor with stirring (Example 7); adding alumina particles to be coated to the reactor (Example 7); and lastly adding zirconium propoxide to the reactor (Example 7) and then coating the alumina particles with a ziconia coating layer through hydrolysis and dehydration while stirring (Example 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s process by forming the sintered dielectric layers of the capacitor through a coating process as disclosed by Sando. One would have been motivated to make this modification as local hydrolysis of the metal alkoxide directly on the surface induces fast deposition of a dense layer to obtain a layer of controlled thickness (see Sando at column 1, lines 63-column 2, line 4).

Conclusion
	Claims 1-20 are pending.
	Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
November 9, 2022Primary Examiner, Art Unit 1717